Citation Nr: 0107065	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  98-12 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a Department of Veterans Affairs (VA) burial 
allowance and/or a plot or interment allowance at the rate 
for a nonservice-connected death.  


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant, a director of a funeral home, claimed 
entitlement to a nonservice-connected burial allowance and/or 
a plot or interment allowance (see 38 C.F.R. § 3.1601(a)(1)) 
on behalf of a deceased veteran who had active military 
service from April 1960 to March 1963, none of which 
constituted wartime service under 38 C.F.R. § 3.2.  

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Nashville VA Regional Office (RO).  In 
May 2000, the appellant withdrew her request to appear at a 
hearing to be held at the RO before a Member of the Board.  
(See VA Form 119, dated May 25, 2000.)  

The Board notes that a service organization has made 
arguments in support of the present appeal; however, the 
current record does not indicate that the appellant ever 
appointed the service organization (or any other) as her 
representative in this appeal.  Accordingly, the Board has 
not listed a representative for the appellant on the cover 
page of this decision.  

This appeal has been procedurally developed for appellate 
review by the Board only on the issue which appears on the 
cover page above.  However, the appellant's statement in her 
notice of disagreement that she is seeking veterans' burial 
benefits "in the amount of no more than $1750.00 and at 
least $450" seems to indicate that she may also be claiming 
entitlement to VA burial benefits at the rate for a service-
connected death.  As this issue has not been adjudicated, it 
is referred back to the RO for initial adjudication.  

The appellant has also made reference in her substantive 
appeal to a claim for a "transportation allowance" for the 
deceased veteran.  (See also appellant's letter dated 
March 9, 1998.)  As this claim depends in part on whether or 
not the veteran died of a service-connected disability (see 
38 C.F.R. § 3.1600(g)), it is inextricably intertwined with 
the matter discussed above.  In addition, since this issue 
has not yet been adjudicated, it is likewise referred to the 
RO for initial adjudication.  

In November 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
law.  Among other things, it abolished the threshold 
requirement for a well-grounded claim and established new 
criteria and procedures for VA's duty to assist claimants in 
the development of the evidence necessary to substantiate 
their claims.  Id. (to be codified at 38 U.S.C. §5103A).  
Since the present appeal is being denied as legally 
insufficient, it does not appear that the VCAA has any impact 
on it which would require a remand of the appeal.  


FINDINGS OF FACT

1.  The veteran served in the U.S. Army from April 1960 to 
March 1963.  

2.  He had no overseas service, and he was not discharged for 
a medical disability.  

3.  The veteran did not serve during a period of war, nor did 
he have any qualifying wartime service for VA pension benefit 
purposes.  

4.  At the time of his death in February 1998, the veteran 
was not receiving either VA disability pension or 
compensation benefits, nor did he have a claim pending at the 
time of his death seeking either such pension or compensation 
benefits.  

5.  He did not die while hospitalized in a VA facility.  


CONCLUSION OF LAW

Entitlement to a burial allowance and/or a plot or interment 
allowance at the rate for a nonservice-connected death is not 
established.  38 U.S.C.A. §§ 2302, 2303 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.2, 3.1600 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As pertinent to this appeal, a burial allowance for a 
nonservice-connected death can be awarded when, at the time 
of death, the veteran was in receipt of pension or 
compensation benefits; or, at the time of death, the veteran 
had an original or reopened claim for either benefit pending, 
and evidence of record on the date of death indicated that 
the veteran was entitled to either benefit.  38 U.S.C.A. 
§ 2302(a); 38 C.F.R. § 3.1600(b).  A burial allowance is also 
payable if the veteran died from nonservice-connected causes 
while properly hospitalized by VA, which means he was either 
admitted to a VA facility for hospital, nursing home or 
domiciliary care under 38 U.S.C. §§ 1710 or 1711(a); or 
admitted or transferred to a non-VA facility for hospital 
care under 38 U.S.C. § 1703.  38 U.S.C.A. § 2303(a); 
38 C.F.R. §§ 3.1600(c), 3.1605.  

In addition, when a veteran dies of nonservice-connected 
causes, a plot or interment allowance may be payable if the 
veteran is also eligible for the burial allowance for a 
nonservice-connected death, as set forth above; or the 
veteran served during a period of war and the deceased 
veteran is buried without charge in a cemetery owned by the 
State or a political subdivision of a State in which all or a 
section thereof is used solely for the interment of persons 
eligible for burial in a national cemetery; or the veteran 
was discharged from active military service for a disability 
incurred or aggravated in line of duty (or at the time of 
discharge is shown by official service records to have such a 
disability which, in medical judgment, would have justified a 
discharge for disability).  38 U.S.C.A. § 2303(b); 38 C.F.R. 
§ 3.1600(f).  

In this case, the veteran had active military service from 
April 1960 to March 1963.  He was not discharged because of a 
medical condition, but rather was released from active 
service due to the expiration of his term of service (ETS).  
His discharge certificates (DD Forms 214) clearly show that 
he had no overseas service of any kind; consequently, he had 
no wartime service as defined at 38 C.F.R. § 3.2, including 
§ 3.2(f) for individuals who actually served in the Republic 
of Vietnam.  Without qualifying wartime service, the veteran 
was not legally eligible to receive VA nonservice-connected 
pension benefits.  38 U.S.C.A. § 1521 (West 1991).  

During his lifetime, the veteran neither claimed nor 
established entitlement to service connection for any 
disability.  A VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received from the veteran in 
April 1997, but such claim was specifically limited in the 
accompanying transmittal letter to pension benefits.  See 
Stewart v. Brown, 10 Vet. App. 15 (1997).  This pension claim 
was denied due to the lack of qualifying wartime service (see 
RO letter addressed to the veteran, dated June 11, 1997), and 
the veteran did not initiate an appeal from this 
determination.  No other claim for compensation or pension 
benefits was subsequently received from the veteran.  Thus, 
the veteran was not receiving or entitled to receive either 
compensation or pension benefits at the time of his death in 
February 1998, nor did he have a claim pending at that time 
seeking either benefit.  

The veteran died in February 1998 at the age of 61 due to 
squamous cell carcinoma of the scrotum.  According to the 
death certificate, he was a resident of a non-VA nursing home 
at that time.  He therefore did not die while properly 
hospitalized by VA, as set forth at 38 C.F.R. §§ 3.1600(c) 
and 3.1605.  

The death certificate lists a sister of the veteran as the 
informant, and other evidence of record indicates that this 
same sister arranged for the veteran's funeral and assumed 
the obligation to pay his funeral expenses.  The veteran also 
had several children, as documented by evidence contained in 
the claims file, although he may have been estranged from 
them at the time of his death.  Consequently, it is not shown 
that there were next of kin or other persons claiming the 
body of the deceased veteran (see 38 C.F.R. 
§ 3.1600(b)(3)(i)).  He was buried at the Tennessee Veterans 
Cemetery.  

The uncontested facts, as set forth above, do not satisfy the 
threshold legal requirements for the VA nonservice-connected 
burial allowance and/or plot or interment allowance sought in 
this appeal.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

